The only material error assigned is, that a replevy bond has-been taken for a larger sum of money than the amount of th© judgment and sheriff’s commission. This the court finds to b& true, and that an execution has issued on the bond without endorsing a credit for the excess, which the court finds to he nineteen, shillings and seven ponce half penny. In such cases the practice-of this court hitherto has been to quash the bond, and authorize the issuing of another execution on the judgment; but on more mature reflection, and for reasons advanced by the court of appeals-in the State of Virginia, in cases of the kind which are reported by Call, it now seems- that the. mode pursued by that court is equally just as to defendants and more advantageous to plaintiffs, an<£therefore ought to he adopted by this court.
Wherefore, it is adjudged and ordered that the judgment aforesaid he affirmed, and that th-e defendants in this court enter or cause to he entered a credit on the said replevy bond for the said sum of nineteen shillings and seven pence half penny; and that-having so done they may proceed to recover the balance of th© sum specified in the bond, with interest, by taking out another execution thereon. And it is further adjudged and ordered, that the said last-mentioned defendants do pay unto the said Turley his costs in this behalf expended, which is ordered to be certified to the said court.